Citation Nr: 1600159	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO. 12-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (DM II), to include as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. In a February 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for DM II, to include as a result of herbicide exposure; the Veteran did not submit a notice of disagreement. In a November 2010 rating decision (issued as a result of new regulations regarding herbicide exposure during the Vietnam Era), the RO again denied the Veteran's claim. Simultaneously, the RO received additional information from the Veteran, as well as updated VA treatment records. The RO reexamined the claim and issued a March 2011 rating decision, which is now on appeal before the Board.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing. A transcript of the hearing has been associated with the claims folder.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran served within the Republic of Vietnam during the Vietnam Era, was otherwise exposed to herbicides in service, or developed DM II to a compensable degree with one year of separation from service.

CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, to include as a result of herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Of particular importance, in Dingess/Hartman, the Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of letters dated in February 2009 and November 2010, which advised the Veteran of the evidence necessary to substantiate his service connection claims, both on a direct basis and as a result of herbicide exposure, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to the claims. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b). The letters informed him of how VA assigns the disability rating and effective date elements of the claim, thus satisfying Dingess. 
VA's duty to assist has been satisfied. The claims file contains the Veteran's service and post-service VA treatment records. Additionally, the claims file contains the Veteran's written statements in support of his claims, as well as a transcript of the hearing before the Board. The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record. 

VA has a duty to provide a medical examination or obtain a medical opinion when necessary to decide a claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014). However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability. 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An examination is not warranted for the Veteran's claim, as there is no competent lay or medical evidence to suggest that DM II began during, manifested during the one-year period after service or was the result of active duty service. Moreover, there is no competent evidence to suggest that the Veteran was exposed to Agent Orange or any other herbicide during service. Although during his hearing before the Board, the Veteran claimed that he had been exposed to herbicides while cleaning aircraft that had flown to Vietnam, as will be discussed in detail below, there is no probative evidence that he was exposed to any herbicides during service. The Court has held that, in similar circumstances, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion. See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  

There are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon. See Charles v. Principi, 16 Vet. App. 370 (2002). For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon. However, a lay person, such as the Veteran, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking DM II to some incident of service many decades later. Therefore, this is not a case in which the appellant's lay beliefs alone can serve to establish any association between DM II and service. As there is no competent evidence suggesting any association with service, the Board finds that an opinion is not warranted under the criteria set forth in McLendon. See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

Further, as noted above, in June 2015, the Veteran was afforded a hearing before the Board. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Board finds that the hearing was generally held in compliance with the provisions of Bryant. Additionally, a review of the record also reveals no assertion, by the Veteran, or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing. Moreover, the Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate his claim because the statements focus on the evidence and elements necessary to substantiate the claim. During the hearing, the VLJ continually refocused the Veteran on the critical elements for establishing service connection for the disorder in question. The Board finds that the VLJ complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record. 




Analysis

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added). For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including DM II, when manifested to a compensable degree of 10 percent or more within one (1) year from the date of separation from service. 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. §1116(f) ; 38 C.F.R. §§ 3.307(a)(6)(iii) , 3.309(e). Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.

These disease include DM II. 38 C.F.R. § 3.309(e) . VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341 -46 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996). A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for numerous specified diseases, including hepatobiliary cancers (liver, gallbladder and bile ducts). See Notice, 77 Fed. Reg. 47924 -47928 (Aug. 10, 2012).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
 § 3.307(a)(6)(ii).

For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption. 38 C.F.R. 
§ 3.307(a)(6)(iii). Instead, it requires service on the landmass and includes service on the inland waterways. See Haas v. Peake, 525 F.3d 1168  (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (finding valid VA's interpretation that grants the presumption of exposure to Agent Orange to a veteran who set foot in Vietnam or served on a vessel that traveled on inland waterways of Vietnam, but not to a veteran who served on a vessel in the waters off the coast of Vietnam without setting foot in, or travelling along the inland waterways of Vietnam).

Furthermore, if a veteran's claim is based on servicing or otherwise working on aircraft that flew bombing missions over Vietnam, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam. VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para.10(q). Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam. VA is not aware of any studies that show harmful health effects for any such secondary or remote herbicide contact that may have occurred. Id.

The Veteran has advanced several theories of entitlement to service connection for DM II based on herbicide exposure. First, he claimed that he was exposed to Agent Orange while working as a supply clerk in Saigon (statement in support of claim, July 2007). However, although the VA submitted the necessary requests through the Personnel Information Exchange System (PIES) and the Center for Unit Records Research (CURR) to determine whether the Veteran actually worked or set foot on Vietnam, these records provided no conclusive proof of such service. To that extent, the Veteran's credibility is impugned.

The Veteran, who served in ship's laundry, has also alleged that while serving off the coast of Vietnam aboard the USS HORNET (CV-12) in August 1968, he was transported by air to DaNang, where he presumptively was exposed to Agent Orange. He said that in December 1970 or February 1971, while serving aboard the USS KITTY HAWK (CV- 63), he was flown to DaNang after his flight that was in route to Subic Bay, Philippines, was diverted due to mechanical issues. See statement in support of claim, December 2010. 

In this respect, a recent listings of ships associated with service in Vietnam and exposure to herbicide agents, while not complete, provides some information in determining which vessels may be subject to the presumption. VA's Compensation and Pension Service has identified a number of "blue water" Navy vessels that conducted operations on the inland "brown water" rivers and delta areas of Vietnam and certain other vessel types that operated primarily or exclusively on the inland waterways, which are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309. While records show that both the HORNET and KITTY HAWK were in the official waters of Vietnam during the Vietnam Era (and thus were "blue water" vessels), neither ship is listed as one of the vessels specifically recognized as having conducted "brown water" operations in Vietnam. Moreover, as noted above, there are no service records to show that the Veteran actually travelled to the Vietnam landmass at any time.

Finally, during his June 2015 hearing before the Board, the Veteran alleged that he was exposed to Agent Orange while serving aboard one of the aforementioned aircraft carriers while working as a wash deck technician or laundry man. He said that he washed the clothes of members of the flight crew who were exposed to Agent Orange, and washed the flight deck and aircraft returning from Vietnam. 

The Veteran's DD 214 indicates that he served aboard the KITTY HAWK with a military occupational specialty (MOS) as laundering specialist. However, this MOS has never been shown to be presumptively associated with Agent Orange or other herbicide exposure. That the Veteran may have been in proximity to aircraft that had carried or been exposed to herbicides in some unknown manner, in unknown quantity or quality is wholly speculative and in all events does not meet the legal conditions which would give rise to a presumption of herbicide exposure. 

A May 2009 memorandum from the Joint Services Records Research (JSRRC) Center Statement on Research Findings Regarding Navy and Coast Guard Ships during the Vietnam Era noted that, in the course of its research efforts, the JSRRC had reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era. However, to date, the JSRRC has been unable to document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam. Therefore, the JSRRC cannot provide any evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era. Thus, by way of analogy, it follows that the Veteran's allegation of exposure to herbicides from contact with aircraft rotating out of Vietnam, washing the flight deck or laundering the clothes worn by the aircraft personnel is also not substantiated by service department records. Records from and relied upon by the JSRRC are considered relevant official service department records. Vigil v. Peake, 22 Vet. App. 63 (2008). 

In addition, although the Veteran's DD 214 shows that he was awarded the National Defense Service Medal (NDSM), the Vietnam Campaign Medal (VCM) and the Vietnam Service Medal (VSM) with two bronze stars, these decorations are not per se evidence of service within the territorial borders of Vietnam. The NDSM was awarded to all active duty members of the Armed Forces of the United States who served between January 1, 1961, and August 14, 1974. The VSM was awarded to all members of the Armed Forces of the United States serving in Vietnam and its contiguous waters or airspace, as well as those who served in Thailand, Laos or Cambodia while serving in direct support of operations in Vietnam. See Manual of Military Decorations and Awards, 6.5 (Department of Defense Manual 1348.33-M, September 1996). The VCM was awarded to all service personnel who served in South Vietnam or who served outside of the geographical limits of Vietnam and contributed direct support to the forces in Vietnam. Id. at 7-7, September 1996. 

Accordingly, the Board finds no competent evidence to support the Veteran's claim of entitlement to service connection for DM II based on presumptive exposure to herbicides.

Nonetheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 - 23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App 164, 167 (1999). In McCartt, the Court stated that the principles set forth in Combee, which concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation.

Although the Veteran's post-service private and VA treatment records show that he currently has DM II and was diagnosed with the disease as early as June 2000, his service treatment records are void of any evidence to show that he was diagnosed with, or treated for DM II during active duty. There are also no treatment records to show that he developed DM II within a year after separation from service. Finally, although the Veteran was informed to provide any private treatment records in his possession, or authorize VA to obtain such records on his behalf, there are no private or VA treatment records that suggest any link between the Veteran's current disease and some aspect of military service. Accordingly, service connection on a direct basis is not in order.

In addition to the medical evidence of record, the Board has also considered the statements and testimony of the Veteran during the course of the appeal that his current DM II is the result of herbicide exposure during service. The Court has held that lay persons, such as the Veteran, are competent to describe symptoms of which they have first-hand knowledge. See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). However, as noted above, the Federal Circuit has held that a lay person is not be competent to offer an opinion on a matter clearly requiring medical expertise, such as the etiology of a complex disease like DM II. See Jandreau v. Nicholson, supra. The Veteran has not shown that he possesses the expertise necessary to opine on the technical matter of identifying herbicide compounds and finding that these were on aircraft or clothing he came in contact with.

The Board has also considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), in which the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time. However, the Board is not only relying on the lack of independent corroborating evidence of herbicide exposure, but has also noted that the Veteran's personal statements regarding his alleged herbicide exposure have continuously been found to be factually inconsistent. As discussed above, the Veteran first said that he was exposed to herbicides while handling supplies in Saigon. He then claimed to have been exposed to herbicides when a plane upon which he was travelling briefly landed in DaNang. Finally, he claimed that he was exposed to herbicides while washing aircraft and doing laundry of persons that had returned Vietnam.

Accordingly, there is no probative evidence that substantiates that the Veteran was exposed to herbicides during active duty service. The Veteran is not credible, as shown by his inability to provide consistent statements about his claimed herbicide exposure. Given the lack of supporting evidence required by the law, the Board finds that the competent and credible evidence is against the Veteran's claim of entitlement to service connection for DM II, to include as a result of herbicide exposure. As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for DM II, to include as a result of herbicide exposure, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


